1    AARON D. FORD
       Nevada Attorney General
2    DAVID R. KEENE, II (Bar No. 11826)
       Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, NV 89101
5    Telephone: (702) 486-3584
     Facsimile: (702) 486-3773
6    E-Mail: dkeene@ag.nv.gov
     Attorneys for the State Defendants
7

8                            UNITED STATES DISTRICT COURT

9                                       DISTRICT OF NEVADA

10   DOES 1-35; and UNKNOWN NAMED
     DOES 1-1000,                                  CASE NO.: 2:15-cv-01638-RFB-CWH
11
                          Plaintiffs,                STIPULATION AND ORDER TO
12                                                    GRANT STATE DEFENDANTS
     vs.                                           ADDITIONAL TIME TO RESPOND TO
13                                                 PLAINTIFFS’ MOTION FOR PARTIAL
     ADAM PAUL LAXALT, ATTORNEY                         SUMMARY JUDGMENT
14   GENERAL FOR THE STATE OF
     NEVADA, et al.,                                          (FIRST REQUEST)
15
                          Defendants.
16

17         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs, DOES 1-

18   35 and UNKNOWN NAMED DOES 1-1000, by and through their attorney Allen

19   Lichtenstein, and Defendants AARON D. FORD, ATTORNEY GENERAL FOR THE

20   STATE OF NEVADA, GEORGE TOGLIATTI, DIRECTOR OF THE NEVADA

21   DEPARTMENT OF PUBLIC SAFETY, NATALIE WOOD, CHIEF, DIVISION OF

22   PAROLE AND PROBATION, NEVADA DEPARTMENT OF PUBLIC SAFETY, PATRICK

23   J. CONMAY, CHIEF, RECORDS AND TECHNOLOLOGY DIVISION, NEVADA

24   DEPARTMENT OF PUBLIC SAFETY (the “State Defendants”), by and through their

25   attorneys, Aaron D. Ford, Attorney General, and David R. Keene, II, Senior Deputy

26   Attorney General, of the State of Nevada, Office of the Attorney General, that the deadline

27   for State Defendants to respond to Plaintiffs’ Motion for Partial Summary Judgment is

28   hereby extended to October 21, 2019.



                                             Page 1 of 2
1          This Stipulation is entered into for the following reasons:
2          1.     State Defendants require additional time to examine the legal arguments
3    contained in the Motion for Partial Summary Judgment.
4          2.     David M. Smith, a key member of the Nevada Board of Parole Commissioners’
5    staff, recently returned from an extended absence and his expertise is needed in drafting a
6    response to the Motion for Partial Summary Judgment.
7    DATED this 4th day of October, 2019.          DATED this 4th day of October, 2019.

8                                                  AARON D. FORD
                                                   Attorney General
9

10   By: /s/ Allen Lichtenstein                    By: /s/ David R. Keene, II
       ALLEN LICHTENSTEIN, ESQ.                       DAVID R. KEENE, II
11     Nevada Bar No. 3992                            Nevada Bar No. 11826
       3315 E. Russel Road                            Senior Deputy Attorney General
12     Las Vegas, NV 89120                            555 E. Washington Ave., Suite 3900
       Attorney for Plaintiffs                        Las Vegas, NV 89101
13                                                    Attorneys for the State Defendants

14

15                                            ORDER

16         IT IS HEREBY ORDERED that the date for State Defendants to file their response

17   to the Motion for Partial Summary Judgment currently scheduled for Monday, October

18   7, 2019, be vacated and continued until Monday, October 21, 2019.

19          DATED this ____
                       9th day of _________________,
                                     October         2019.

20

21

22

23                                   RICHARD F. BOULEWARE
                                     UNITED STATES DISTRICT COURT JUDGE
24

25

26

27

28



                                             Page 2 of 2
